The plaintiffs commenced their original action in this court for a writ of certiorari to the county superintendent of Canadian county, to send up the record and proceedings had before the county superintendent in the matter of changing the boundary of a school district. This cause was regularly submitted. The plaintiff has failed to file his brief as required by the rule of this court. Where the plaintiff, or plaintiff in error, fails to prepare, serve, and file brief, as required by the rules of this court, after a cause has been set down for hearing, and fails to request an extension of time for so doing, the cause will be dismissed for want of prosecution.
Therefore, it is recommended that this cause be dismissed.
By the Court: It is so ordered.